DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 6, 2022.

Claim Objections
1.	Claim 7 is objected to because of the following informalities: Claim 7 is recited as depending from Claim 1, which is cancelled. It appears Claim 7 should depend from Claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the textile back comprises a first strand…and the textile face comprises a second strand”. The claim limitation is indefinite as the claim previously recites “a first strand” and “a second strand” and it is unclear if Applicant is referring to the previously claimed strands or intending to claim additional strands. Claim 2 is rejected as best understood by examiner.
Claim 7 recites “the method further comprises positioning the textile within the vamp of the upper”. The claim limitation is indefinite as claim 1 recites incorporating the textile into an upper and coupling the upper to a sole”. It is highly unclear how the textile is then being positioned within the vamp of the upper when it is part of the upper, which is already attached to the sole. Further, it does not appear that textile is positioned within the vamp in any manner, but that the textile IS the vamp material; i.e. the upper/vamp is entirely made of the textile and is not a separate structure that is positioned in the vamp area after the making of the upper. Claim 7 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffa (US 2012/0233882).
Regarding Claim 2, Huffa discloses a method of forming an article of footwear (as seen in Fig.1), the method comprising: knitting a textile (130) by stitching a first strand (138) with a second strand (139) to form a textile back (of 139) and a textile face (of 138)(as seen in Fig.8B), wherein the textile back comprises a first strand (139) possessing a thermal conductivity value and the textile face comprises a second strand (138) possessing a thermal conductivity value of no more than 0.40 W/m K (para.47 & 51; as noted in para.44 of Applicant’s disclosure, nylon and polyester possess a thermal conductivity value of no more than 0.40 W/m K); incorporating the textile into an upper (120) and coupling the upper to a sole structure (110)(as seen in Fig.1). Huffa does not disclose the textile back comprises a first strand possessing a thermal conductivity value of greater than 0.40 W/m K. However, Huffa does disclose the knit textile having  another strand (132) which possesses a thermal conductivity value of greater than 0.40 W/m K (para.48; as noted in para.43 of Applicant’s disclosure, UHMW-PE possess a thermal conductivity value of greater than 0.40 W/m K).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the yarn type of the first strand of Huffa to be a strand of ultra-high molecular weight polyethylene, also taught by Huffa, as a simple substitution of one well known type of strand for use in a shoe upper for another, in order to yield the predictable result of providing a durable strand for forming a shoe upper. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	

Regarding Claim 7, Huffa discloses a method according to claim 1, wherein: the upper comprises a vamp (101,102) including a throat line (135) and a toe cage (101); and the method further comprises positioning the textile (130) within the vamp of the upper (as seen in Fig.1 & 6).

Regarding Claim 8, Huffa discloses a method according to claim 7, wherein knitting further comprises stitching the first (139) and second strand (138) such that the first strand of the textile back is selectively exposed along its length on the technical face (as seen in Fig.8B; para.39-40 & 50).

4.	Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffa (US 2012/0233882) in view of (Baines US 2014/0130373).
Regarding Claim 3, Huffa discloses the invention substantially as claimed above. Huffa does not disclose wherein knitting further comprises knitting an array of indentions and knitted beams disposed at selected locations within the textile, each beam being formed from a plurality of knitted strands. However, Baines teaches knitting an upper (130) and knitting an array of indentions (recessed areas in bottom layer of 137) and knitted beams (horizontal 133) disposed at selected locations within the textile (as seen in Fig.7A & 8B; para.47), each beam being formed from a plurality of knitted strands (para.63-64).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lacing structure of Huffa to include an array of indentions and knitted beams as taught by Baines, as a simple substitution of one well known type of lacing system for another, in order to yield the predictable result of providing a lacing system that securely fastens the shoe to a user’s foot.

Regarding Claim 4, When in combination Huffa and Baines teach a method according to claim 3, wherein knitting further comprises knitting a plurality of elongated sections (Huffa: i.e. vertical sections of 131 between 132) extending transverse the knitted beams (Baines: horizontal 133) such that knitted beams overlie the elongated sections (as seen in Fig.3 of Huffa & Fig.1 of Baines; when in combination Huffa and Baines teach the beams 133 of Baines extending across the elongated sections of Huffa) and include bridging portions (Baines: vertical 133, top layer of 137) that extend over the indentations (Baines: recessed areas in bottom layer of 137) such that a gap (Baines: 134) exists between each bridging portion and a corresponding indentation (Baines: as seen in Fig.8A-B).

Regarding Claim 5, Huffa discloses the invention substantially as claimed above, including knitting a generally planar back (of 131) and selectively spacing the textile face (136; Fig.7C) from the textile back (131; Fig.7C). Huffa does not disclose selectively spacing the textile face from the textile back to form a plurality of pockets  within the textile between the textile face and textile back. However, Baines teaches 
knitting an upper with a generally planar back (131) and selectively spacing the textile face from the textile back to form a plurality of pockets (vertical 133/134) within the textile between the textile face and textile back (as seen in Fig.7A & 8B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lacing structure of Huffa to include a plurality of pockets as taught by Baines, as a simple substitution of one well known type of lacing system for another, in order to yield the predictable result of providing a lacing system that securely fastens the shoe to a user’s foot.

Regarding Claim 6, Huffa and Baines disclose the invention substantially as claimed above. Huffa and Baines do not disclose wherein each pocket of the plurality of pockets possesses a height of approximately two millimeters or more. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket height of Baines to be approximately two millimeters or more, in order to provide the optimum pocket height for allowing the lacing to move easily through the pocket without being hampered. Further, the claimed values are merely an optimum or workable range and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732